KPMG LLP Chartered AccountantsTelephone(403) 691-8000 2700 205 - 5thAvenue SWTelefax(403) 691-8008 Calgary ABT2P 4B9 Internet www.kpmg.ca April 10, 2013 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for Equal Energy Ltd. and, under the date of March 14, 2013, we reported on the consolidated financial statements of Equal Energy Ltd. as at December 31, 2012 and 2011 and for each of the years in the three-year period ended December 31, 2012 and we reported of the effectiveness of Equal Energy Ltd.’s internal control over financial reporting as at December 31, 2012. On April 10, 2013, we were dismissed. We have read Equal Energy Ltd.’s statements included under Item 4.01 of its Form 8-K dated April 10, 2013, and we agree with such statements. Very truly yours, /s/ KPMGLLP KPMG LLP Chartered Accountants Calgary, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP.
